DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	The request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for Continued Examination under 37 CFR 1.114, the fee set forth in 37 CFR 1.17(e) has been paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed 3/29/2021 has been entered.  An action on the RCE follows.

Summary of claims

 3.	Claims 1-17 are pending, 
	Claims 1, 7, and 17 are amended,
	Claims 1, 9 and 17 are independent claims,
           Claims 1-17 are rejected.

Remarks
4.	Applicant’s arguments, see Remarks, filed on 3/18/2021, with respect to the rejection(s) of claim(s) 1-17 under 102 have been fully considered and are moot in view new rejection ground(s).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

 	Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Zimmerman et al. (U.S. 2010/0031198), and in view of Mikko Honkala et al (U.S. 2009/0327953).
With regard to claim 1, Zimmerman teaches a method for displaying information related to a contact [abstract], the method comprising: 
 	Automatically executing, in response to execution of a first application related to a contact, at least one further application associated with the contact  (Fig. 8 and [0054], the user is able to quickly view and execute contextual actions across application, the associated applications, e.g., telephone application, browser application, contacts application are automatically executed; Fig. 9, 992; [0057] In one embodiment, all of the data within an application is represented by data objects within a list that can be viewed in the spinner window. For example, each contact within a contact management application is represented by a data object in a list that can be viewed in the spinner window…Window 992 displays data associated with a contacts management application, such as contact information); 
 	displaying, by a display, information associated with the contact in a first area of the display based on the first application (Fig. 9, 992; [0057]) and an indication for causing information associated with the contact based on the at least one further application to be displayed in at least one other area of the display ([0058] FIG. 10 is an illustration of a user interface of a device 910 wherein the plurality of windows 991, 992, 993, 994 have scrolled to display data relevant to a recognized entity…In this example, the device 910 has received a new telephone call from Entity X. In one embodiment, the user selects the entry for the telephone call from Entity X, at which point the selected item is visually distinguished in order to indicate itself as the source, or originating point, of subsequent actions on the screen. After this selection point, the other windows 992, 993, 994 update to show information relevant to Entity X according to the index); 
 	receiving a selection corresponding to the at least one further application in the indication ([0057] the email message application may open and be displayed to the user in response to selecting an email message within the list in window 993, and the calendar application may open and be displayed to the user in response to selecting an appointment within the list in window 994); and
 	displaying, by the display, the information associated with the contact corresponding to the selected at least one further application (Figs. 9 and [0057] the email message application may open and be displayed to the user in response to selecting an email message within the list in window 993, and the calendar application may open and be displayed to the user in response to selecting an appointment within the list in window 994).
Zimmerman discloses displaying the information in calendar application associated with the selected contact in the list but does not expressly disclose displaying one further application in response to selecting an indication, in an analogous art of managing data in multiple applications, Honkala explicitly discloses:  receiving a selection corresponding to the at least one further (Fig. 4B, displaying a further application, email application 424 and corresponding information in response to selecting an indication 422 in contact list);
Zimmerman and Honkala are in analogous art because they are in the same field of endeavor, managing data in multiple applications. Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify the invention of Zimmerman using the teachings of Honkala to include displaying one further application and information corresponding to the selected entity. This would provide Zimmerman’s method with enhanced abilities that the user may select a specific indication to receive further information associated with the selected object in another application.

With regard to claim 2, the limitations are addressed above and Zimmerman teaches wherein the displaying of the indication comprises matching information of the contact with information of a contact used by a particular application (Figs. 9-10; [0039] some of the data associated with a first and second spinner relates to the same entity. As another example, some of the data associated with a first and second spinner have the same attribute or characteristic; [0057]-[0058]).

(Figs. 9-10; [0039] some of the data associated with a first and second spinner relates to the same entity. As another example, some of the data associated with a first and second spinner have the same attribute or characteristic; [0055] In this example, each window is associated with different applications 113, in accordance with an embodiment of the invention. In one embodiment, each window 991, 992, 993, 994 is marked by a different icon 981, 982, 983, 984 to indicate the type of application associated with the data in the windows 991, 992, 993, 994; [0057]-[0058]).

With regard to claim 4, the limitations are addressed above and Zimmerman teaches wherein the at least one further application includes a messaging application (Figs. 9-10), and wherein the detailed information for the messaging application is a list of previously received or sent text messages of the contact ([0023] the mobile device may send and receive text messages and email, offer web access, provide GPS functionality, manage contact information, track calendar appointments, and manage and communicate other types of documents and data; [0057] Window 992 displays data associated with a contacts management application, such as contact information. Window 993 displays data associated with an email application, such as the title and sender of recently received emails, or other information that may typically be viewed in a user's email inbox).

With regard to claim 5, the limitations are addressed above and Zimmerman teaches wherein the at least one further application includes an email application, and wherein the detailed information for the email application is a list of previously received or sent emails of the contact (Figs. 9-10, 983; [0057] Window 992 displays data associated with a contacts management application, such as contact information. Window 993 displays data associated with an email application, such as the title and sender of recently received emails, or other information that may typically be viewed in a user's email inbox).

With regard to claim 6, the limitations are addressed above and Zimmerman teaches wherein the at least one further application includes a phone application, and wherein the detailed information for the phone application is a list of previously received or dialed phone calls of the contact (Figs. 9-10, 981; [0057] In the example shown in FIG. 9, window 991 displays data related to a telephone application, such as phone calls received; [0058] In this example, the device 910 has received a new telephone call from Entity X).

With regard to claim 7, the limitations are addressed above and Zimmerman teaches wherein the contact is stored by a contacts application ([0023]; [0054] If the user selects "create new contact", then the information known about the entity is used to populate a contact card in a contacts application of the device 110. Thus, the user is able to quickly view and execute contextual actions across applications 113 on the device 110 with respect to recognized entities; [0057] In one embodiment, all of the data within an application is represented by data objects within a list that can be viewed in the spinner window. For example, each contact within a contact management application is represented by a data object in a list that can be viewed in the spinner window…Window 992 displays data associated with a contacts management application, such as contact information).

With regard to claim 8, the limitations are addressed above and Zimmerman teaches wherein the displaying of the information associated with the contact from the at least one further application is organized for display based upon a parameter extracted from the first area and the at least one other area of the display (Figs. 9-10; [0039] some of the data associated with a first and second spinner relates to the same entity. As another example, some of the data associated with a first and second spinner have the same attribute or characteristic; [0055] In this example, each window is associated with different applications 113, in accordance with an embodiment of the invention. In one embodiment, each window 991, 992, 993, 994 is marked by a different icon 981, 982, 983, 984 to indicate the type of application associated with the data in the windows 991, 992, 993, 994; [0057]-[0058]).

With regard to claim 9, the device claim corresponds to the method claim 1, respectively, and therefore is rejected with the same rationale.

With regard to claim 10, the device claim corresponds to the method claim 2, respectively, and therefore is rejected with the same rationale.

With regard to claim 11, the device claim corresponds to the method claim 3, respectively, and therefore is rejected with the same rationale.

With regard to claim 12, the device claim corresponds to the method claim 4, respectively, and therefore is rejected with the same rationale.

With regard to claim 13, the device claim corresponds to the method claim 5, respectively, and therefore is rejected with the same rationale.

With regard to claim 14, the device claim corresponds to the method claim 6, respectively, and therefore is rejected with the same rationale.

With regard to claim 15, the device claim corresponds to the method claim 7, respectively, and therefore is rejected with the same rationale.



With regard to claim 17, the medium claim corresponds to the method claim 1, respectively, and therefore is rejected with the same rationale.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUA LU whose telephone number is (571)270-1410 and fax number is (571)270-2410.  The examiner can normally be reached on M-F 10 am – 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 571-270-3169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/HUA LU/Primary Examiner, Art Unit 2171